Filed Pursuant to Rule 424(b)(5) Registration Statement No.: 333-161937 PROSPECTUS SUPPLEMENT (to Prospectus dated October 15, 2009) MAGNUM HUNTER RESOURCES CORPORATION 2,500,000Units Consisting of One Share of Common Stock and One Fifth of a Warrant to Purchase one Share of Common Stock Pursuant to this prospectus supplement and the accompanying prospectus, we are offering and selling up to2,500,000 shares of our common stock, par value $0.01 per share (which we refer to as the “Shares”), and warrants to purchase up to an additional500,000 shares of ourcommon stock (which we refer to as the “Warrants”)to certain institutional investors (collectively, the “Purchasers”).We are offering the Shares and Warrants in units (which we refer to as the “Units”) each consisting of (i) one share of our common stock, par value $0.01 per share, and (ii) one fifth of a Warrant.Each whole Warrant will be exercisable to purchase one additional share of common stock of the Company at a price of $2.50 per share of common stock at any time from and after May 17, 2010 until its expiration on November 16, 2012.The purchase price for each Unit is $1.73.The Units will not be issued or certificated. The Shares and Warrants are immediately separable and will be issued separately.This prospectus supplement also relates to the offering of the shares of common stock issuable upon the exercise of the Warrants issued in this offering.For a more detailed description of the Shares and the Warrants, see the sections entitled “Description of Securities We are Offering” beginning on page S-17of this prospectus supplement. Canaccord Adams Inc. is acting as the sole placement agent and book runner on this transaction.The placement agent is not purchasing or selling any of these securities nor is it required to sell any specific number or dollar amount of securities, but it has agreed to use its best efforts to sell the securities offered by this prospectus supplement. Our common stock is listed on the NYSE Amex Equities (“NYSE Amex”) under the symbol “MHR.”On November 11, 2009, the last reported sales price of our common stock on the NYSE Amex, was $1.72 per share. Investing in our securities involves a high degree of risk.You should carefully review and consider the information in the sections entitled “Risk Factors” beginning on page S-5 of this prospectus supplement and page 3 of the accompanying prospectus before investing in our securities, and in the documents we incorporate by reference in this prospectus supplement to read about factors you should consider before investing in our securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. Per Unit Total Offering price $1.73 $4,325,000.00 Placement agent fees (1) $0.0865 $216,250.00 Proceeds, before expenses, to us $1.6435 $4,108,750.00 (1) A fee equal to 5% of the aggregate proceeds raised in this offering will be payable to the placement agent. We expect the total offering expenses, excluding the placement agency fee, to be approximately $100,000 for all sales pursuant to this prospectus supplement and accompanying prospectus.Because there is no minimum offering amount required as a condition to closing in this offering, the actual offering amount, placement agent fees and net proceeds to us, if any, in this offering are not presently determinable and may be substantially less then the total maximum offering amount set forth above.The Placement Agent is not required to place any specific number or dollar amount of Units offered in this offering, but will use its reasonable best efforts to place the Units.The Placement Agent is not purchasing or selling any Units pursuant to this prospectus supplement or the accompanying prospectus. It is currently anticipated that the Shares and Warrants will be delivered to the Purchasers on or about November 16, 2009 Sole Placement Agent and Bookrunner CANACCORD ADAMS The prospectus supplement is dated November 11, 2009 TABLE OF CONTENTS Prospectus Supplement Page About this Prospectus Supplement S-1 Prospectus Supplement Summary S-2 Risk Factors S-5 Forward-Looking Statements S-15 Use of Proceeds S-15 Dilution S-15 Capitalization S-16 Price Range of Common Stock S-17 Description of Securities We are Offering S-17 Plan of Distribution S-18 Material United States Tax Considerations for Non-U.S. Holders S-19 Legal Matters S-21 Experts S-21 Information Incorporated by Reference S-21 Where You Can Find More Information S-22 Glossary of Terms S-22 Prospectus About this Prospectus 1 Our Company 2 Risk Factors 3 Description of Debt Securities 9 Description of Capital Stock 9 Description of Warrants 10 Cautionary Statement Concerning Forward-Looking Information 12 Where You Can Find More Information 12 Incorporation by Reference 13 Use of Proceeds 13 Plan of Distribution 13 Commission Policy on Indemnification for Securities Act Liabilities 14 Legal Matters 15 Experts 15 ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts.The first part is the prospectus supplement, which describes the specific terms of this offering.The second part, the accompanying prospectus, including the documents incorporated by reference, provides more general information.The accompanying prospectus was filed with our registration statement on Form S-3 (registration file no. 333-161937) with the Securities and Exchange Commission (the “SEC”) as part of a “shelf” registration process.Under the shelf registration process, we may offer to sell debt securities, common stock, preferred stock and warrants, from time to time in one or more offerings, up to a total dollar amount of $100,000,000 (subject to a maximum, during a period of 12 calendar months, of one-third of the market value of our common stock held by non-affiliates if the market value of our common stock is less than $75 million).Generally, when we refer to this prospectus, we are referring to both parts of this document combined.We urge you to carefully read this prospectus supplement, the information incorporated by reference, the accompanying prospectus and any free writing prospectus distributed by us before buying any of the securities being offered under this prospectus supplement. This prospectus supplement may add, update or change information contained in the accompanying prospectus.To the extent that any statement that we make in this prospectus supplement is inconsistent with statements made in the accompanying prospectus or any documents incorporated by reference therein, the statements made in this prospectus supplement will be deemed to modify or supersede those made in the accompanying prospectus and such documents incorporated by reference therein. You should rely only on the information contained, or incorporated by reference, in this prospectus supplement, contained, or incorporated by reference, in the accompanying prospectus or contained in any free writing prospectus we have distributed in connection with this offering.We have not authorized anyone to provide you with different information.No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement and the accompanying prospectus.You should not rely on any unauthorized information or representation.This prospectus supplement is an offer to sell only the securities offered hereby, and only under circumstances and in jurisdictions where it is lawful to do so.You should assume that the information in this prospectus supplement, the accompanying prospectus and any free writing prospectus distributed by us is accurate only as of the date on the front of the applicable document and that any information we have incorporated by reference is accurate only as of the date of the document incorporated by reference, regardless of the time of delivery of this prospectus supplement, the accompanying prospectus, any free writing prospectus or any sale of a security. We are not making any representation to you regarding the legality of an investment in the Shares and Warrants by you under applicable law. You should consult with your own legal advisors as to the legal, tax, business, financial and related aspects of a purchase of the Shares and Warrants. Information contained on or accessible through our website does not constitute part of this prospectus. Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus supplement to “Magnum Hunter,” “Company,” “we,” “us,” and “our” or similar references refer to Magnum Hunter Resources Corporation and its subsidiaries. S-1 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights certain information about us, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus and in the documents we incorporate by reference.This summary is not complete and does not contain all of the information that you should consider before investing in our securities.To fully understand this offering and its consequences to you, you should read this entire prospectus supplement, the accompanying prospectus and any free writing prospectus distributed by us carefully, including the information contained under the heading “Risk Factors” in this prospectus supplement beginning on page S-5, and the financial statements and other information incorporated by reference in this prospectus supplement and the accompanying prospectus before making an investment decision. Magnum Hunter Resources Corporation Our Business Magnum Hunter Resources Corporation is an independent oil and gas company engaged in the acquisition, drilling and production of oil and natural gas properties and prospects within the United States.The Company’s oil and natural gas properties are principally located in Texas, Louisiana and North Dakota.Magnum Hunter Resources Corporation’s recent management additions of Gary C. Evans, as Chairman of the Board, and Ronald D. Ormand, as Executive Vice President and Chief Financial Officer, add significant financial expertise and operating track record to the Company. Our business strategy is designed to create maximum stockholder value through a balanced program of acquisitions and low risk development and exploitation.We endeavor to create a balanced portfolio consisting of producing properties and prospects that are geologically and geographically diverse, including producing properties, low risk development, and secondary enhanced oil recovery projects.We intend to significantly increase our focus on operated properties and the acquisition of oil and gas properties in the near future with a particular emphasis on distressed assets.We intend to target low to medium risk projects that have the potential for multiple producing horizons and offer repeatable success allowing for meaningful production and reserve growth. Recent Developments On November 10, 2009, we received subscriptions for an aggregate of 3,903,720 units consisting of one share of the Company’s common stock, par value $0.01 per share, and a one fifth of a warrant to purchase one share of common stock for gross proceeds of approximately $6.75 million.The purchase price per unit sold in the offering was $1.73.We expect to close the offering on November 16, 2009, subject to customary closing conditions.We intend to use the proceeds from the offering for general working capital purposes. Each warrant issued to investors who subscribed for shares on November 10, 2009 will (i) be exercisable for one share of common stock at any time from or after May 17, 2010 until its expiration on November 16, 2012; (ii) have a cash exercise price of $2.50 per share of common stock; and (iii) upon notice to the holder of the warrant, be redeemable by us for $0.01 per share of common stock underlying the warrant if the average trading price of the common stock as traded or quoted on the NYSE Amex equals or exceeds $3.75 per share for at least 20 days in any period of 30 consecutive days. On November 5, 2009, we issued and sold, for gross proceeds of approximately $3.8 million, an aggregate of 2,289,910 shares of common stock, par value $0.01 per share, of the Company, together with one fifth of a warrant to purchase one share of common stock for each share of common stock purchased by the applicable purchasers.The common stock, and accompanying one fifth of a warrant, were only issued and sold in integral multiples of five to avoid the issuance of warrants exercisable for fractional shares of common stock.The purchase price per unit consisting of one share of common stock and one fifth of a warrant to purchase common stock sold in the offering to non-affiliate investors was 90% of the volume weighted average price of our common stock on the NYSE Amex for the five consecutive trading days ending on November 4, 2009 ($1.64).The purchase price per unit consisting of one share of common stock and one fifth of a warrant to purchase common stock sold in the offering to affiliates was the closing price for our common stock on November 4, 2009 ($1.73).We intend to use the proceeds from the offering for general working capital purposes. S-2 Each warrant issued to investors who purchased shares in the offering closed November 5, 2009 will (i) be exercisable for one share of common stock at any time after the shares of common stock underlying the warrant are registered with the SEC for resale pursuant to an effective registration statement; (ii) have a cash exercise price of $2.50 per share of common stock; and (iii) upon notice to the holder of the warrant, be redeemable by us for $0.01 per share of common stock underlying the warrant if (A) the resale registration statement for the common stock underlying the warrants is effective and (B) the average trading price of the common stock as traded or quoted on the NYSE Amex equals or exceeds $3.75 per share for at least 20 days in any period of 30 consecutive days. On October 28, 2009, we entered into an Asset Purchase Agreement with Triad Energy Corporation (“Triad”) and certain of its affiliates to acquire substantially all of their assets.The assets being acquired primarily consist of oil and gas property interests in Kentucky, Ohio and West Virginia.As of June 30, 2008, these estimated assets included proved reserves of approximately 2.2 mmboe with a PV-10 of approximately $74 million based on SEC pricing and subject to the assumptions and qualifications set forth in their report. Triad is a Marietta, Ohio-based company that, together with most of its affiliates, filed for bankruptcy under Chapter 11 of the Bankruptcy Code in December 2008 in the United States Bankruptcy Court for the Southern District of Ohio, Eastern Division.As consideration for the proposed acquisition of the oil and gas assets being acquired, we have agreed to: · Pay Triad $8 million in cash; · Issue to Triad or designees $15 million of our redeemable convertible preferred stock; · Enter into a new credit facility that, among other things, will result in our assumption or refinancing of approximately $58 million of bank debt of Triad and its affiliates; and · Assume certain liabilities associated with the acquired assets. The transaction is subject to certain closing conditions, including bankruptcy court approval and our ability to enter into a new credit facility or such other documentation or arrangements as may be necessary to assume Triad’s bank debt.Subject to such conditions and approvals, we anticipate that the transaction will close in December 2009 or January 2010. On
